Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2019-160594 filed on 9/3/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some of the allowable subject matter directed towards identification of the photographer / picture-taker as this relates to the when the number of persons' face images in the selected shot image is recognized, the photographer / picture-taker is identified as the person having the face image as a picture-taker along with the additional functionality as needed to comport with Applicant’s invention and overcome the cited prior art of record.  Furthermore, adding a limitation directed towards identifying a photographer as a person specified in the selected shot image according to a specification operation made on the operation device by the 

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-9 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-9, an image storage device that stores shot images is considered to read on Fig. 2 storage device 15; a control device that includes a processor is considered to read on Fig. 2 control device 11; a face recognizer that recognizes is considered to read on Fig. 2 face recognizer 22; a determiner that determines is considered to read on Fig. 2 determiner 23; an image modifier that modifies is considered to read on Fig. 2 image modifier 24; a controller that allows the image storage device to store is considered to read on Fig. 2 controller 21; a display controller that allows is considered to read on Fig. 2 display controller 25; a picture-taker identifier that identifies is considered to read on Fig. 2 control device 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (Pub. No:  US 2015-0160837) in view of RUSSON et al. (Pub. No.: US 2004-0001614).

As per Claim 1 KIM discloses A mobile terminal device comprising (Fig. 1 smart phone 100): 
a housing (Fig. 1 smart phone 100 has an encasing); 
a display device disposed on a particular one of a plurality of outside surfaces of the housing (Fig. 1 smart phone 100 contains a display 110, 120 outside the encasing on a side surface [0029]); 
a camera disposed at a site of the particular surface of the housing other than the display device (Fig. 1 smart phone 100 disposed camera for image capture [0029-0030], Fig. 6 camera unit 610); 
an image storage device that stores shot images taken by the camera (Figs. 1, 6 image processing device 200 will at least store images taken  by the camera unit 610 [0034] [0088]); 
and a control device that includes a processor and functions, through the processor executing a control program, as: a face recognizer that recognizes a person's face image (Figs. 1-2 image processors and image recognizer 210 [0036-0037]) contained in a shot image selected from among the shot images stored in the image storage device (Figs. 1-2 face recognized from comparison selection in order to identify – using database stored images [0036-0037] [0049]);  and a controller that allows the image storage device to store the shot image (Figs. 1, 5-6 drive controller – store the image [0097])
a determiner that determines whether or not the person's face image recognized by the face recognizer is a camera-eye-aligned image where an eye direction of the person is aligned with the camera (Figs. 1-2, 4-5 detection application 20, face locator detector 24, eye locator 26 – camera eye aligned determination as per the viewing direction of the eyes in the image – if eyes are shifted then not aligned [0012] – modify if shifted [0015] [0029]); an image modifier that modifies an image of an eye portion in the face image determined not to be a camera-eye-aligned image by the determiner to an image where the eye direction is aligned with the camera (Figs. 1-2, 4-5 reconstruction application 22 – camera eye aligned determination as per the viewing direction of the eyes in the image – if eyes are shifted then not aligned [0012] – modify if shifted to an acceptable camera viewing direction – steps 214-220 [0015] [0029] [0039]); the shot image modified by the image modifier (Figs. 4-5 final modified image [0039] [0041-0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a determiner that determines whether or not the person's face image recognized by the face recognizer is a camera-eye-aligned image where an eye direction of the person is aligned with the camera; an image modifier that modifies an image of an eye portion in the face image determined not to be a camera-eye-aligned image by the determiner to an image where the eye direction is aligned with the camera; the shot image modified by the image modifier  by RUSSON into the system of KIM and because of the benefit taught by RUSSON to disclose the ability to detect and correct an already photographed subject’s viewing direction which would improve output images whereby KIM is a smart device that is easily used to photograph people and would benefit from the ability to correct eye gaze after the fact to improve output image quality.

As per Claim 2 KIM discloses The mobile terminal device according to claim 1, further comprising 
an operation device capable of being operated by a user, wherein the control device further functions, through the processor executing the control program (Fig. 6 input 640, image processing device 200 and user to control for images to display to the device [0031]; output controller 201 [0034] – drive controller [0097]), 
as a display controller that allows the display device to display the shot image selected according to a selecting operation made on the operation device by the user (Figs. 1, 4-6 select from database - face recognized from comparison selection in order to identify – using database stored images [0036-0037] [0049] --  or select to shoot [0029] [0058]), the display controller allows, in the shot image displayed on the display device (Figs. 1, 4-6 image processing device 200, display unit 630, camera unit captures 610 - display the images shot by camera [0030-0031]), 
 an eye portion in the face image determined not to be a camera-eye-aligned image by the determiner to be displayed in a representation indicating that the eye portion is a modification target region (Figs. 1-2, 4-5 detection application 20, face locator detector 24, eye locator 26 – camera eye aligned determination as per the viewing direction of the eyes in the image – if eyes are shifted then not aligned – to the display output device [0012-0013] define the target region for potential modification [0015-0016]), in presence of an instruction to modify the modification target region in the shot image displayed on the display device, the image modifier modifies an image of the eye portion which is the modification target region to an image where the eye direction is aligned with the camera (Figs. 1-2, 4-5 reconstruction application 22 – camera eye aligned determination as per the viewing direction of the eyes in the image – if eyes are shifted then not aligned as per output display [0012-0013] – modify if shifted to an acceptable camera viewing direction – steps 214-220 [0015] [0029] [0039]), and in absence of the instruction to modify the modification target region in the shot image displayed on the display device, the image modifier avoids modification of the image of the eye portion which is the modification target region (Figs. 4-5 image is deemed acceptable – not deemed for modification – ignore modification [0015-0016] [0040-0041]). (The motivation that applied in Claim 1 applies equally to Claim 2)

Allowable Subject Matter
Claims 3-9 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-9 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 2, wherein the control device further functions, through the processor executing the control program, as a picture-taker identifier that identifies, among persons contained in the selected shot image, a picture-taker having taken the shot image, when the modification target region for the picture-taker identified by the picture-taker identifier is displayed in the shot image displayed on the display device, the image modifier modifies an image of an eye portion of the picture-taker, which is the modification target region for the picture-taker, to an image where the eye direction is aligned with the camera, and in presence of an instruction to modify a modification target region for any person other than the picture-taker, the image modifier modifies an image of an eye portion of the person other than the picture-taker, which is the modification target region for the person" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 3, wherein when a number of persons' face images in the selected shot image recognized by the face recognizer is one, the picture-taker identifier identifies a person having the face image as a picture-taker, and when the number of persons' face images in the selected shot image recognized by the face recognizer is plural, the picture-taker identifier identifies as a picture-taker a person who has a face image located at an end side of the shot image and having a largest facial region in the plurality of face images or a person who has a face image located at an end side of the shot image and has an arm extending to the end side of the shot image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 4, wherein when the picture-taker identifier fails to identify a picture-taker in the selected shot image containing a plurality of persons' face images recognized by the face recognizer, the picture-taker identifier identifies as a picture-taker a person specified in the selected shot image according to a specification operation made on the operation device by the user" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 3, wherein the picture-taker identifier identifies as a picture-taker a person specified in the selected shot image according to a specification operation made on the operation device by the user" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 2, wherein when all of a plurality of face images in the shot image displayed on the display device are each displayed in a representation indicating presence of the modification target region or when, of the plurality of face images in the shot image, a number of face images equal to or more than a predetermined ratio are each displayed in the representation indicating presence of the modification target region, the display controller allows the display device to display a notification indicating that a number of the representations is equal to or more than the predetermined ratio" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 1, wherein, in addition to an inside camera which is the camera, an outside camera is disposed on a surface of the housing opposite to the particular surface, the storage device stores the shot images together with respective attendant pieces of camera type information indicating by which of the inside camera and the outside camera the shot image has been taken, and the display controller reads, among the shot images stored in the storage device, only a shot image the piece of camera type information on which is a piece of information indicating the inside camera, and allows the display device to display the read shot image as a thumbnail index" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal device according to claim 1, wherein when the shot image contains a plurality of persons' face images recognized by the face recognizer, the determiner defines a descending order of facial regions recognized by the face recognizer as a predetermined order, determines, only as for a predetermined number of face images in the predetermined order, whether or not the individual face image is a camera-eye-aligned image, and avoids determining, as for the remaining face images other than the predetermined number, whether or not the individual face image is a camera-eye-aligned image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 3-5, 7-9, the closest prior art of record KIM (Pub. No:  US 2015-0160837), alone or in a reasonable combination with additional prior art, does not teach identification of a picture-taker or photographer as this relates to the when the number of persons' face images in the selected shot image is recognized, or when the picture-taker is identified as the person having the face image as a picture-taker, or differentiating between an outside and inside camera in order to select only a shot image composite from which is a piece of information   indicating the inside camera, to display the read shot image as a thumbnail index.  The prior art combination is also silent as to a plurality of face images in a shot image displayed on the display device indicating presence of a modification target region or when a number of face images equal to or more than a predetermined ratio are each displayed in the representation indicating Claim 6, the limitation a person specified in the selected shot image according to a specification operation made on the operation device by the user is disclosed in TOGUCHI (US Pub. No. 2015-03841889) and is allowable as depending from allowable Claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481